Citation Nr: 1411057	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.

2. Entitlement to service connection for a pulmonary disorder, to include as due to tobacco use.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is associated with the claims file.

Documents contained on the Virtual VA paperless claims processing system are not relevant to the issues before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for a colon disorder, and entitlement to a certificate of eligibility for specially adaptive housing or a special home adaptation grant have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss disability and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1. A January 2006 rating decision denied entitlement to service connection for diabetes mellitus, type 2, associated with herbicide exposure, based on the determination that the evidence did not show that the Veteran's diabetes mellitus, type 2, was incurred in or caused by his military service, or that he served in the Republic of Vietnam.

2. The Veteran did not file a notice of disagreement with the January 2006 rating decision; no new and material evidence was received by the RO within one year of the issuance of the rating decision. 

3. Evidence received since the January 2006 rating decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection claims for diabetes mellitus, type 2, to include as due to herbicide exposure.

4. The preponderance of the evidence is against finding that the Veteran's current pulmonary disorder is etiologically related to a disease, injury, or event in service, other than tobacco use.


CONCLUSIONS OF LAW

1. The January 2006 rating decision, which denied the claim of service connection for diabetes mellitus, type 2, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2. Evidence received since the January 2006 rating decision is not new and material, and therefore the claim of entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure, may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for entitlement to service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

	Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then send a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

The RO provided a pre-adjudication VCAA notice by letter dated in October 2008.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

The RO provided VCAA notice regarding the claim to reopen by letters dated in January 2010 and March 2011.  In the March 2011 letter, the Veteran was notified that his claim of entitlement to service connection for entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure, had been previously denied, and that new and material evidence was needed to substantiate the claim to reopen, and described what would constitute such new and material evidence.  The letter also specifically explained the bases of the prior denial on the merits, and directed the Veteran to submit any new and material evidence showing that his diabetes mellitus, type 2, was related to service.  This letter was fully compliant with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the January 2010 letter, the Veteran was notified of the information VA required to research his claimed herbicide exposure, as well as what other evidence he could submit to support his claim of herbicide exposure during service. 

	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence.  Service treatment records, service personnel records, VA treatment records, identified private treatment records, and lay statements have been associated with the record.  

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, the Board finds that in the instant matter, other than the Veteran's allegations that he began smoking during service, the record does not indicate that his pulmonary disorder may be associated with service as there is no evidence of disease or injury in service, or other possible association with service besides tobacco use.  For these reasons, a VA medical opinion is not necessary to decide the claim of service connection for a pulmonary disorder.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As to the Veteran's diabetes mellitus claim, VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claims to reopen.  As no new and material evidence has been submitted in conjunction with the claims to reopen, an examination is not required.

As part of the duty to assist, the Veteran was also afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) of the Board or local DRO at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Diabetes Mellitus, Type 2

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final rating decision in January 2006, whereby the RO denied service connection for diabetes mellitus, type 2, the following evidence was of record.  A September 2005 treatment note from the VA Nebraska-Western Iowa Health Care System, Omaha Division, included a diagnosis of diabetes mellitus, type 2.  In his September 2005 claim, the Veteran stated he was exposed to Agent Orange during service, and that the exposure caused his diabetes.  The Veteran stated he was exposed in the United States, that he served in a supply and transportation company, and that they "hauled everything on base and to the field," as well as hauling material on field exercise maneuvers on another U.S. base.  The Veteran's DD 214 confirmed that the Veteran did not serve overseas, to include the Republic of Vietnam.  The Veteran's service treatment records did not show any complaints of, treatment for, or diagnosis of diabetes mellitus, or exposure to any herbicide.  A January 2006 records search response from the National Personnel Records Center stated there were no records showing the Veteran was exposed to herbicides.

The RO issued a rating decision in January 2006 denying service connection for diabetes mellitus, type 2.  In particular, the RO determined that the evidence of record did not indicate the Veteran had served in Vietnam during the Vietnam Era, as required to establish presumptive service connection for disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.307(a)(6)(i), (iii).  The Veteran was notified of the January 2006 rating decision and of his appellate rights.  The Veteran did not file a notice of disagreement within one year of the issuance of the January 2006 rating decision.  No additional evidence was received before the appeal period expired.  As such, the January 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence received since the final denial in October 2006 includes: (1) the Veteran's September 2008 claim to reopen; (2) the Veteran's October 2008 statement that during service he hauled barrels of unknown contents; (3) treatment records from the VA Nebraska-Western Iowa Health Care System, Omaha Division, dated March 2006 through October 2010, showing ongoing treatment for diabetes mellitus, type 2; (4) private treatment records, noting the Veteran's diagnosis and ongoing treatment for diabetes mellitus, type 2; (5) the Veteran's October 2009 notice of disagreement; (6) a January 2010 letter from the Veteran's family physician, Dr. C.W., requesting VA consider the Veteran for benefits related to his diabetes based on the Veteran's report that during service "he was exposed to a liquid substance directly onto his skin while lifting a large barrel filled with a[n] herbicide...It is his contention that this is the reason for his diabetes."; (7) the Veteran's January 2010 statement that he came in contact with herbicides at Fort Carson in 1964, which he knows because his sergeant "said it was herbicide[]s to kill of veg[etation]."; (8) the Veteran's service personnel records, confirming that he did not serve in the Republic of Vietnam, but he did serve at Fort Carson, Colorado, in a support and transportation unit, infantry unit, and then a transportation company; (9) a March 2010 memorandum of a formal finding of insufficient information of record to send to the Joint Services Records Research Center (JSRRC) to verify Agent Orange exposure; (10) an October 2010 memorandum of a formal finding of a lack of information required to verify Agent Orange exposure at Fort Carson, Colorado, including negative responses regarding herbicide use at Fort Carson from the Agent Orange mailbox and the JSRRC; (11) the Veteran's March 2011 substantive appeal, in which he stated that he had been told many times that if he had handled chemicals, that was related to his diabetes; (12) the Veteran's March 2011 statement that he was told at his VA diabetes class that he did not have to have been in Vietnam to get diabetes, that if he had handled herbicides "it probably came from that," and that he handled herbicides in service with two of his units; and (13) the testimony of the Veteran at the October 2011 Travel Board hearing, in which the Veteran testified that during service he lifted and carried leaking barrels of a dark-colored liquid, that he could not find any of the other service members who carried the barrels with him, that he was told the barrels contained herbicide to kill the weeds, and that he was diagnosed with diabetes in 2005.

For evidence to be new and material in this matter, it would have to tend to show that the Veteran's current diabetes mellitus, type 2, was incurred in service, manifested within a year of his separation from service, or is otherwise related to his military service.

On review of the evidence above, the Board finds that the evidence received since January 2006 is new, but is not material to the claim, as nothing added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows that the Veteran's diabetes mellitus, type 2, is attributable to an event, injury, or disease during service.  

The Board has considered the Veteran's lay statements and hearing testimony that he was exposed to leaking barrels during service in the U.S., that he believes the barrels contained an herbicide, and that his diabetes mellitus is related to his exposure to that herbicide.  However, these statements are merely cumulative of his statements of record in his original September 2008 claim, as considered by the RO at the time of the January 2006 rating decision.

The Board has also considered the January 2010 letter from Dr. C.W., but finds that the letter does not add anything new to the record, as Dr. C.W. relates the Veteran's statements that he was exposed to an herbicide while lifting a barrel during service, and "his contention that this is the reason for his diabetes."  Dr. C.W. did not opine that it is her professional opinion that the Veteran's diabetes mellitus is related to his service, but asked that VA "consider [the Veteran] for benefits that relate to his diabetes" based upon the Veteran's contentions.  As Dr. C.W.'s letter merely repeats the contentions of the Veteran regarding the in-service herbicide exposure and his belief it is the cause of his diabetes, the letter is cumulative of the Veteran's statements of record at the time of the January 2006 rating decision.

The Board has considered the diabetes mellitus claim in light of Shade, 24 Vet. App. 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since January 2006 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the diabetes mellitus claim. 

Although the additional evidence constitutes new evidence, it is not material in that it does not show a possibility of substantiating the Veteran's claim.  Accordingly, the additional evidence received since January 2006 is not new and material, and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Pulmonary Disorder

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A current diagnosis of a pulmonary disorder is of record, as there is a current diagnosis of chronic obstructive pulmonary disease (COPD).  See, e.g., January 2007 VA treatment note.

The Veteran contends that his current COPD was caused by his military service, in particular, his tobacco use.  The Veteran contends that he learned to smoke in service, and that cigarettes were provided in the C rations.  See October 2011 Travel Board hearing testimony; October 2008 statement with authorization for release of VA treatment records.

In her January 2010 letter, Dr. C.W. opines that the Veteran "has a valid argument that smoking was promoted in the service and resulted in a life[-]long addiction with damage to his lungs."  She notes the Veteran's reports that he was "encouraged" to smoke during service, and that cigarettes were included with every C-ration he ate.  The Veteran's private and VA treatment records indicate that the Veteran has continued to smoke since service.

The provisions of 38 U.S.C.A. § 1103 prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  38 C.F.R. § 3.300.  As the Veteran's claim of entitlement to service connection for a pulmonary disorder was presented after June 9, 1998, 38 U.S.C.A. § 1103 must be applied in this case.  As such, the Veteran's current pulmonary disorder may not be service connected as a result of his smoking cigarettes during service.

The Veteran's service treatment records do not document that the Veteran had a recurrent pulmonary disorder, to include COPD, during service.  In December 1963, treatment notes show complaints of a sore throat; strep pharyngitis was diagnosed.  The Veteran continued to have a fever and began having a productive cough.  Cervical adenitis and pharyngitis was diagnosed, rule out pneumonitis, and the Veteran was admitted to the hospital.  A chest x-ray was performed, which showed the Veteran's lungs to be clear.  The diagnosis was persistent symptoms of strep throat.  The Veteran's service treatment records do not include any other complaints, diagnoses, or treatment related to the Veteran's lungs.  Upon separation examination in November 1965, the Veteran's lungs and chest were listed as normal.  In his November 1965 Report of Medical History, the Veteran denied any chronic or frequent colds, asthma, shortness of breath, pain or pressure in his chest, or chronic cough; the Veteran did not indicate any other problems with his lungs.

The Board finds that the Veteran's pulmonary disorder may not be service connected based upon his use of tobacco products in service, and the evidence of record does not indicate that there was another disease, injury, or event in service to which the Veteran's pulmonary disorder may be etiologically related.  The Veteran has not related his pulmonary disorder to service besides his tobacco use.  Accordingly, the criteria for entitlement to service connection for a pulmonary disorder have not been met.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has not been received, reopening of the claim of service connection for diabetes mellitus, type 2, is denied.

Entitlement to service connection for a pulmonary disorder is denied.


REMAND

At his October 2011 Travel Board hearing, the Veteran testified that after service his employers would perform physical examinations and/or test his hearing.  The Veteran indicated one such employer was Control Data Corporation of Minneapolis, but that he was not sure whether the company is still in business.  On remand, the RO or AMC should attempt to obtain these records.

At the time of the Veteran's December 2008 VA audiological and spinal examinations, the Veteran's private treatment records were not associated with the claims file.  

The December 2008 VA audiological examiner opined that it is "unlikely" that the Veteran's bilateral sensorineural hearing loss is related to his military noise exposure because normal hearing was found at separation, and civilian noise exposure and presbycusis were contributory factors.  The Veteran's private treatment records include audiological examinations performed by a private physician in September 1974 and January 1976 showing bilateral hearing loss, and audiological examinations performed by an employer between May 1988 and April 2000 show an upward shift in bilateral auditory thresholds.  As such, on remand the RO/AMC should obtain an addendum opinion from the December 2008 VA audiological examiner to address the Veteran's private treatment records, and the effects of the Veteran's military and civilian noise exposure upon his hearing loss.

The December 2008 VA spinal examiner opined that it was less likely than not that the Veteran's current back disability, diagnosed as lumbar spine degenerative disc disease with left lower extremity radiculopathy status post L4-L5 fusion, was caused by or a result of his complaints of back pain in service, because the Veteran's service treatment records indicated the Veteran's back pain resolved in service, and upon VA examination the Veteran related his current back problems and symptoms to a work-related injury in 2003.  In February 2004, the Veteran underwent surgery in which the L4-L5 vertebrae were fused.  The Veteran's private treatment records include a January 1967 x-ray performed for an employer physical examination, finding spina bifida of S-1 extending down to S-2, asymmetry of the body and facets of L-5, and that L-5 was rather distorted "with a peculiar indentation of the superior posterior half of the body," as well the L-5 disc space being "quite under developed."  The Veteran's private treatment records include complaints of back pain in February 1998 and October 2000.  A February 1998 chiropractic treatment note states that x-rays showed, "L-4, 5 disk wedged - open to right side.  Narrow IUD L4 L5 forminal occlusion of L5."  A December 2000 x-ray of the lumbar spine showed mild degenerative disc disease of the lumbar spine, and a slight indentation of the superior margin of L5.

At his October 2011 Travel Board hearing, the Veteran testified that he hurt his back in service when he carried both barrels of and the 50 caliber machine gun, totaling about 100 pounds, to a truck a block and a half away by himself, as well as "hauling infantry to the fields," and lifting and carrying 55 gallon drums filled with liquid.  He also testified he strained his back during basic training, but that he did not go to sick call.

On remand, the RO should obtain a new VA spine examination to address the back complaints and diagnoses in the Veteran's private treatment records, to include spina bifida and degenerative disc disease, now documented before his work-related accident in 2003, as well as to address the Veteran's testimony regarding the events in service to which he attributes injuring his back.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all private examinations and treatment related to his hearing and/or back.  The RO should obtain all identified private records, to include any examination records from Control Data Corporation of Minneapolis.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The RO/AMC must perform all necessary follow-up indicated.  If the records are not available, the RO or AMC should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, obtain an addendum opinion from the December 2008 VA audiological examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed bilateral sensorineural hearing loss was either incurred in, or is otherwise related to, the Veteran's military service?

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's private treatment records, to include the September 1974 and January 1976 audiological findings indicating hearing loss, and any upward auditory threshold shifts shown in the hearing data recorded upon examination by the Veteran's employer between May 1988 and April 2000.  The examiner should also address any inconsistencies among the Veteran's audiological examination results, to include the July 1985 and July 1987 private examinations listing the Veteran's bilateral hearing as "ok." 

The examiner should also specifically address the Veteran's testimony that he was exposed to noise in service, to include truck engines and artillery fire.  The examiner should also address the Veteran's post-service occupational noise exposure.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.   

3. After #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

After the record review and a thorough examination and interview of the Veteran, the VA examiner should diagnose all back disabilities shown to exist, and:

a) Indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b) If the examiner determines that any back disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect. 

c) If the examiner determines that the Veteran's back disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

d) For any other back disability that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's complaints of back pain and spasm in his private treatment records in February 1998 and October 2000, and the Veteran's lumbar x-ray results in February 1998 and December 2000, prior to the Veteran's work-related injury in 2003.

The examiner should also address the Veteran's reports of injuring his back in service by straining it during basic training, carrying a machine gun and both barrels totaling about 100 pounds by himself, and carrying full 55 gallon drum barrels.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The RO or AMC should conduct any other development deemed appropriate.

5. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


